Citation Nr: 1638692	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  16-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York.  The Veteran originally requested a hearing with a Board member, but in July 2016 correspondence, he wrote that he was unable to travel to the hearing location.  The hearing was canceled.  Even though the Veteran ask for the hearing to be moved, the Board finds no prejudice to the Veteran as this decision grants the benefit sought on appeal in full.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence shows that the Veteran has PTSD as a result of disturbing things he saw at the site of the Atomic explosion in Hiroshima.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grants the service connection benefit sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the VA's duty to notify and assist is not necessary.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Claims for service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see 38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

After review of the record, the Board finds that the criteria for service connection for PTSD have been met.  See 38 C.F.R. § 3.303.

First, the Board finds that the record contains a diagnosis of PTSD provided by a competent mental health professional, a clinical psychologist.  See November 2015 VA examination report.  The Board notes that VA treatment records spanning from approximately 2006 to 2014 contain multiple negative depression screens and no complaints by the Veteran of depression.  Despite the 2014 VA examiner diagnosing depressive disorder, the Board finds that the years of VA treatment records outweigh this single assessment of depression.  

The Veteran asserts that he has PTSD from disturbing things he witnessed in Hiroshima during service.  In written statements and the VA examinations, the Veteran reported that while stationed in Japan, he took a day pass to travel to Hiroshima and saw the destruction of the Atomic bomb, including the particularly disturbing sites of injured and burned adults and children.  The Veteran's service personnel records show that he was stationed in Japan for a year and one day in 1951 and 1952.  A record of where the Veteran traveled on a day of leave would not likely be documented in his personnel file.  Nevertheless, both examiners accepted the veracity of the Veteran's reports for analysis of PTSD.  The Board finds the Veteran competent and credible to report this trip because his statements are detailed and consistent.  Based on the credible lay statements, the Board finds that the Veteran witnessed disturbing things at the site of the Atomic bomb in Hiroshima during service.

The evidence is in relative equipoise that the Veteran has PTSD related to this stressor event.  The November 2014 examiner found that the Veteran did not meet the criteria for diagnosis of PTSD and instead had unspecified depressive disorder, of which the symptoms were less likely than not related to the reported military stressor.  The November 2015 examiner diagnosed PTSD, found the reported stressor sufficient to cause PTSD, and found that the Veteran's PTSD symptoms were at least as likely as not attributable to stressful encounters with severely injured people from the aftermath of Hiroshima during his deployment in Japan.  As there is one medical opinion in favor of PTSD relating to service and one against, both based on similar facts with similar rationales, the evidence is in relative equipoise.  The Board finds the question of medical evidence connecting the current disability to the stressor to be a material issue to the resolution of this appeal.  In this situation, the Board will resolve reasonable doubt in favor of a veteran.  38 C.F.R. § 3.102.  As such, the Board finds that the Veteran has PTSD related to in-service exposure to disturbing sites in Hiroshima.  38 C.F.R. §§ 3.102, 3.303, 3.304(f).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.


____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


